644 N.W.2d 425 (2002)
WALSER AUTO SALES, INC., et al., Respondents,
v.
CITY OF RICHFIELD, et al., Petitioners, Appellants.
No. C4-01-694.
Supreme Court of Minnesota.
May 23, 2002.
John M. LeFevre, Jr. (# 61852), Corrine H. Thomson (# 149743), Stephen J. Bubul (# 188633), Kennedy & Graven, Chartered, John M. Baker (# 174403), Greene Espel, PLLP, Minneapolis, MN, Appellant's Attorney(s).
Bradley J. Gunn (# 132238), Christopher M. McGlincey (# 269505), Leonard, Street and Deinard, PA, Bruce D. Malkerson (#66862), Malkerson, Gilliland & Martin, LLP, Minneapolis, MN, Respondent's Attorney(s).
Susan L. Naughton (# 259743), St. Paul, MN, Attorney for Amicus Curiae League of Minnesota Cities and Minnesota Chapter of the National Association of Housing and Redevelopment Officials.
Robert J. Deike (# 12350X), Bradley & Deike, PA, Edina, MN, Attorney for Amicus Curiae Economic Development Association of Minnesota.
Verlane L. Endorf (# 26736), D. Christopher Smith (204596), Dorsey & Whitney, LLP, Minneapolis, MN, Attorneys for Amicus Curiae Minnesota Institute of Public Finance, Inc.
Erick G. Kaardal (# 229647), Minneapolis, MN, William H. Mellor, Dana Berliner (#447686), Robert Freedman (# 468400), Washington DC, Attorneys for Amicus Curiae Institute for Justice.
Michael J. Vanselow (# 152754), Assistant Attorney General, Mike Hatch, Attorney General, St. Paul, MN, Attorneys for Amicus Curiae State of Minnesota.
Elliot S. Kaplan (#53624), Randall Tietjen (# 214474), Robins, Kaplan, Miller & Ciresi, LLP, Minneapolis, MN, Attorneys for Amicus Curiae Best Buy Co., Inc.
ORDER
Based upon all the files, records and proceedings herein, and upon an evenly divided court,
IT IS HEREBY ORDERED that the decision of the court of appeals filed November 13, 2001, be, and the same is, affirmed without opinion.
BY THE COURT:
Kathleen A. Blatz
Chief Justice
LANCASTER, J., took no part in the consideration or decision of this case.